83526: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28136: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83526


Short Caption:SPANISH HEIGHTS ACQUISITION CO., LLC VS. DIST. CT. (CBC PARTNERS I, LLC)Court:Supreme Court


Related Case(s):82868, 83373, 83407


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813439Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSJC Ventures, LLC


PetitionerSJC Ventures Holding Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


PetitionerSpanish Heights Acquisition Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


Real Party in Interest5148 Spanish Heights, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestCBC Partners I, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestKenneth AntosMichael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestSheila Neumann-AntosMichael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/20/2021Filing FeeFiling fee paid. E-Payment $250.00 from Joseph A. Gutierrez. (SC).


09/20/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC).21-27147




09/20/2021AppendixFiled Petitioner's Appendix, Volume I. (SC).21-27149




09/20/2021AppendixFiled Petitioner's Appendix, Volume II. (SC).21-27150




09/20/2021AppendixFiled Petitioner's Appendix, Volume III. (SC).21-27151




09/20/2021AppendixFiled Petitioner's Appendix, Volume IV. (SC).21-27152




09/20/2021AppendixFiled Petitioner's Appendix, Volume V. (SC).21-27155




09/20/2021MotionFiled Petitioners' Emergency Motion Under NRAP 27(e) for Stay of Order on Injunctive Relief Related to Foreclosure of the Property at Issue and Order Appointing Receiver Over SJC Ventures Holding Company, LLC.  Relief Requested by October 4, 2021. (REJECTED PER NOTICE ISSUED 09/21/21). (SC)


09/21/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. Emergency Motion Under NRAP 27(e) for Stay of Order on Injunctive Relief Related to Foreclosure of the Property at Issue and Order Appointing Receiver Over SJC Ventures Holding Company, LLC. Relief Requested by October 4, 2021. (SC)21-27212




09/21/2021MotionFiled Petitioners' Emergency Motion Under NRAP 27(e) For Stay of Order on Injunctive Relief Related to Foreclosure of the Property at Issue and Order Appointing Receiver Over SJC Ventures Holding Company, LLC.  Relief Requested by October 4, 2021. (SC)21-27281




09/28/2021MotionFiled Real Parties in Interests' Motion to Extend Time to File Response to Emergency Motion to Stay. (SC)21-27944




09/30/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [In light of this order, petitioners' emergency motion for stay, as well as real parties in interest's motion to extend the deadline to respond to the stay motion past the requested relief date, are denied as moot.] JH/RP/LS (SC)21-28136




10/26/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-30862




10/26/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View